DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Number: 2010/0157823) in view of Lalwaney (U.S. Patent Application Number: 2017/0289788).
Consider claim 1; Li discloses a method comprising: 
receiving, by a server associated with an enterprise, performance data and location data for each of a plurality of service provider networks from a plurality of end use devices associated with the enterprise (par. 27, lines 1-6);
assigning, by the server, a ranking to each of the plurality of service provider networks by location based upon the received performance data and location data corresponding to each of the plurality of service provider networks (par. 27, lines 6-12); and 

In an analogous art Lalwaney discloses wherein the first end use device comprises a plurality of profiles (par. 77, 78) each corresponding one of the plurality of service provider networks (par. 31; par. 35, lines 1-6), enabling a profile change in the first end use device via remote Subscriber Identification Module (SIM) provisioning to one of the plurality of profiles (par. 77, 78), wherein enabling the profile change in the first end use device via remote SIM provisioning (par. 77, 78) comprises enabling the profile change through a Subscription Manager Data Preparation+ (SM-DP+) device to an Embedded Universal Integrated Circuit Card (eUICC) on the first end use device (par. 82, 83), and wherein enabling the profile change through the SM-DP+ device to the eUICC on the first end use device comprises enabling the profile change through the SM-DP+ device to the eUICC on the first end use device without having to know which network the first end use device is connected to [the profile change is based on one or more network operators not the network the end use device is connected to (par. 82, 83)].
It is an object of Li’s invention to provide wireless service information. It is an object of Lalwaney’s invention to provide wireless communication devices that have flexibility in configurations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Consider claim 2, as applied in claim 1; Li discloses receiving the performance data comprises receiving the performance data indicating jitter, packet loss, and latency (par. 26, lines 1-8).
Consider claim 3, as applied in claim 1; Li discloses receiving the performance data comprises receiving the performance data indicating a time the performance data was obtained (par. 28).
Consider claim 4, as applied in claim 1; Li discloses receiving the performance data for each of the plurality of service provider networks comprises receiving the performance data for each of the plurality of service provider networks wherein each of the plurality of service provider networks comprises one of the following: a Wi-Fi network and a cellular network (par. 12, lines 14-17).
Consider claim 5, as applied in claim 1; Li discloses assigning the ranking to the plurality of service providers based upon the information comprise assigning the ranking (par. 27) wherein the information further comprises a pricing agreement the enterprise has with a service provider that provides the service provider network corresponding to the received performance data (par. 16).
Consider claim 14; Li discloses a non-transitory computer-readable medium that stores a set of instructions which when executed perform a method comprising:
receiving, by a server associated with an enterprise, performance data and location data for each of a plurality of service provider networks from a plurality of end use devices associated with the enterprise (par. 27, lines 1-6);
assigning, by the server, a ranking to a plurality of service provider networks by location based upon the received performance data and location data corresponding to each of the plurality of service provider networks (par. 27, lines 6-12); and 
pushing, by the server, the ranking to a first end use device (par. 30, lines 1-10). Li discloses the claimed invention except: wherein the first end use device comprises a plurality of profiles each 
In an analogous art Lalwaney discloses wherein the first end use device comprises a plurality of profiles (par. 77, 78) each corresponding one of the plurality of service provider networks (par. 31; par. 35, lines 1-6), enabling a profile change in the first end use device via remote Subscriber Identification Module (SIM) provisioning to one of the plurality of profiles (par. 77, 78), wherein enabling the profile change in the first end use device via remote SIM provisioning (par. 77, 78) comprises enabling the profile change through a Subscription Manager Data Preparation+ (SM-DP+) device to an Embedded Universal Integrated Circuit Card (eUICC) on the first end use device (par. 82, 83), and wherein enabling the profile change through the SM-DP+ device to the eUICC on the first end use device comprises enabling the profile change through the SM-DP+ device to the eUICC on the first end use device without having to know which network the first end use device is connected to [the profile change is based on one or more network operators not the network the end use device is connected to (par. 82, 83)].
It is an object of Li’s invention to provide wireless service information. It is an object of Lalwaney’s invention to provide wireless communication devices that have flexibility in configurations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li by including SIM profile changes, as taught by Lalwaney, for the purpose of effectively providing services in a telecommunications network.
claim 15, as applied in claim 14; Li discloses receiving the performance data comprises receiving the performance data indicating jitter, packet loss, and latency (par. 26, lines 1-8).
Consider claim 16, as applied in claim 14; Li discloses receiving the performance data comprises receiving the performance data indicating a time the performance data was obtained (par. 28).
Consider claim 17, as applied in claim 14; Li discloses receiving the performance data for each of the plurality of service provider networks comprises receiving the performance data for each of the plurality of service provider networks wherein each of the plurality of service provider networks comprises one of the following: a Wi-Fi network and a cellular network (par. 12, lines 14-17).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Number: 2010/0157823) in view of Panchal et al. (U.S. Patent Application Number: 2013/0090124) in view of Lalwaney (U.S. Patent Application Number: 2017/0289788).
Consider claim 8; Li discloses a system comprising: 
a memory storage (par. 32, lines 4-6); and 
a processing unit coupled to the memory storage (par. 32, lines 4-6), wherein the processing unit is operative to: 
receive performance data and location data for each of a plurality of service provider networks from a plurality of end use devices associated with an enterprise (par. 27, lines 1-6); 	
assign a ranking to the plurality of service provider networks by location based upon the received performance data and location data corresponding to each of the plurality of service provider networks (par. 27, lines 6-12); and 
push the ranking to a first end use device (par. 30, lines 1-10). Li discloses the claimed invention except: using an open roaming identity federation.

It is an object of Li’s invention to provide wireless service information. It is an object of Panchal’s invention to provide a method for different networks to share resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li by including open roaming identity federation, as taught by Panchal, for the purpose of effectively managing a telecommunications network.
Li and Panchal disclose the claimed invention except: wherein the first end use device comprises a plurality of profiles each corresponding one of the plurality of service provider networks, the processing unit being operative to enable a profile change in the first end use device via remote Subscriber Identification Module (SIM) provisioning to one of the plurality of profiles, wherein the processing unit being operative to enable the profile change in the first end use device via remote SIM provisioning comprises wherein the processing unit being operative to enable the profile change through a Subscription Manager Data Preparation+ (SM-DP+) device to an Embedded Universal Integrated Circuit Card (eUICC) on the first end use device, and wherein wherein the processing unit being operative to enable the profile change through the SM-DP+ device to the eUICC on the first end use device comprises the processing unit being operative to enable the profile change through the SM-DP+ device to the eUICC on the first end use device without having to know which network the first end use device is connected to.
In an analogous art Lalwaney discloses wherein the first end use device comprises a plurality of profiles (par. 77, 78) each corresponding one of the plurality of service provider networks (par. 31; par. 35, lines 1-6), wherein the processing unit being operative to enable a profile change in the first end use device via remote Subscriber Identification Module (SIM) provisioning to one of the plurality of profiles (par. 77, 78), wherein the processing unit being operative to enable the profile change in the first end 
It is an object of Li’s invention to provide wireless service information. It is an object of Panchal’s invention to provide a method for different networks to share resources. It is an object of Lalwaney’s invention to provide wireless communication devices that have flexibility in configurations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Panchal by including SIM profile changes, as taught by Lalwaney, for the purpose of effectively providing services in a telecommunications network.
Consider claim 9, as applied in claim 8; Li discloses the performance data indicates a time the performance data was obtained (par. 28).
Consider claim 10, as applied in claim 8; Li discloses each of the plurality of service provider networks comprises one of the following: a Wi-Fi network and a cellular network (par. 12, lines 14-17).
Consider claim 11, as applied in claim 8; Li discloses the information further comprises a pricing agreement the enterprise has with a service provider that provides the service provider network corresponding to the received performance data (par. 16).

s 6, 7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Number: 2010/0157823) in view of Lalwaney (U.S. Patent Application Number: 2017/0289788) in view of Pai (U.S. Patent Application Number: 2010/0274682).
Consider claim 6, as applied in claim 1; Li and Lalwaney disclose the claimed invention except: assigning the ranking comprises assigning weights to the received performance data and the location data corresponding to each of the plurality of service provider networks. 
In an analogous art Pai discloses assigning weights to the received performance data and the location data corresponding to each of the plurality of service provider networks (par. 156; par. 158, lines 1-9). 
It is an object of Li’s invention to provide wireless service recommendations. It is an object of Lalwaney’s invention to provide wireless communication devices that have flexibility in configurations. It is an object of Pai’s invention to provide a distributed system across a communications network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Lalwaney by including weights, as taught by Pai, for the purpose of efficiently providing services in a telecommunications system.
Consider claim 7, as applied in claim 6; Pai discloses assigning the ranking to the plurality of service provider networks based on the weiqhts and pricing aqreements with each of the plurality of service provider networks (par. 158, lines 1-9).
Consider claim 18, as applied in claim 14; Li and Lalwaney disclose the claimed invention except: assigning the ranking to the plurality of service providers based upon the information comprise assigning the ranking wherein the information further comprises a pricing agreement the enterprise has with a service provider that provides the service provider network corresponding to the received performance data. 

It is an object of Li’s invention to provide wireless service recommendations. It is an object of Lalwaney’s invention to provide wireless communication devices that have flexibility in configurations. It is an object of Pai’s invention to provide a distributed system across a communications network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Lalwaney by including weights, as taught by Pai, for the purpose of efficiently providing services in a telecommunications system.
Consider claim 19, as applied in claim 14; Pai discloses assigning weights to the received performance data and the location data corresponding to each of the plurality of service provider networks (par. 158, lines 1-9).
Consider claim 20, as applied in claim 19; Pai discloses assigning the ranking to the plurality of service provider networks based on the weiqhts and pricing aqreements with each of the plurality of service provider networks (par. 158, lines 1-9).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Number: 2010/0157823) in view of Panchal et al. (U.S. Patent Application Number: 2013/0090124) in view of Lalwaney (U.S. Patent Application Number: 2017/0289788) in view of Pai (U.S. Patent Application Number: 2010/0274682).
Consider claim 12, as applied in claim 8; Li, Panchal, and Lalwaney disclose the claimed invention except: assigning the ranking comprises assigning weights to the received performance data and the location data corresponding to each of the plurality of service provider networks. 

It is an object of Li’s invention to provide wireless service recommendations. It is an object of Panchal’s invention to provide a method for different networks to share resources. It is an object of Lalwaney’s invention to provide wireless communication devices that have flexibility in configurations.  It is an object of Pai’s invention to provide a distributed system across a communications network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li, Panchal, and Lalwaney by including weights, as taught by Pai, for the purpose of efficiently providing services in a telecommunications system.
Consider claim 13, as applied in claim 12; Pai discloses assigning the ranking to the plurality of service provider networks based on the weiqhts and pricing aqreements with each of the plurality of service provider networks (par. 158, lines 1-9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/               Primary Examiner, Art Unit 2646